DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow-Volume Detecting Apparatus With Improved Measurement Precision.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. LTD JP 57-175217 (hereinafter “Nissan”) in view of Ohmae US5005425.
Regarding claim 1, Nissan discloses a flow-volume detecting apparatus Abstract, Fig 1-4), comprising: a flow-volume detecting unit (meter-5) which measures a flow volume of a measured fluid; a flow-volume state determining unit (comparator-9 connected with circuit-11) 
However, Nissan fails to disclose a plurality of filters which process a flow-volume signal; and a filter selecting unit which selects a filter that processes the flow-volume signal, wherein the filter selecting unit selects the filter that processes the flow-volume signal according to the flow-volume state determined by the flow-volume state determining unit. Ohmae discloses a plurality of filters (filter sets-12) which process a flow-volume signal; and a filter selecting unit (switch circuit-15) which selects a filter that processes the flow-volume signal, wherein the filter selecting unit selects the filter that processes the flow-volume signal according to the flow-volume state determined by the flow-volume state determining unit. (Fig 1, Col 4 line 30 -Col 6 line 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Ohmae into Nissan for the purpose of increasing detection accuracy. The modification would allow for using a specific range with a respective filter which would increase the accuracy of the measurement signal.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Nissan and Ohmae made available do not teach, or fairly suggest, an average flow-volume calculating unit which calculates an average flow-volume value; an amplitude .
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855